       Case 3:20-cv-00517-MMA-RBM Document 51 Filed 03/10/21 PageID.375 Page 1 of 2



  1
  2

  3
  4

  5
  6
  7

  8                             UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA
 10
 11      PRODUCE PAY, INC.,                                 ·Case No.: 3:20-cv-517-MMA-RBM
 12                                       Plaintiff,.
                                                            ORDER GRANTING JOINT
 13      V.                                                 MOTION TO STAY SCHEDULING
                                                            ORDER
 14      FVF DISTRIBUTORS, INC., et al.,
 15                                    Defendants.          [Doc. 50]
 16
 17           On March 8, 2021, Plaintiff Produce Pay, Inc. ("Plaintiff'). and Defendants FVF
 18     Distributors, Inc. and F. David Avila (colle~tively "Defendants") filed a Joint Motion for .
 19     Extension of Deadlines and Entry of Amended Scheduling Order, wherein the parties
 20     request the Court to stay its November 6, 2020 First Amended Schedule Order (Doc. 4 7).
 21     (Doc. 50.) The request to stay is predicated upon Plaintiffs Motion for Order Enforcing
· 22    Settlement Agreement and for Judgment, which will be fully briefed as of March 26, 2021.
 23     (Id. at 1-2.) Good cause shown, the parties' joint motion is GRANTED and the Court's
 24     November 6, 2020 Scheduling Order is stayed while the Motion for Order Enforcing
 25     Settlement Agreement is pending a ruling.
 26     III
 27     III
 28     ///

                                                        1
                                                                               3:20-cv-517-MMA-RBM
      Case 3:20-cv-00517-MMA-RBM Document 51 Filed 03/10/21 PageID.376 Page 2 of 2



 1           IT IS SO ORDERED.
 2     DATE: March 9, 2021
 3
                                       . ~ G R
 4
                                         UNITED STATES MAGISTRATE JUDGE
 5
 6

 7
 8
 9

10
11
12
13
14
15'
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      3:20-cv-517-MMA-RBM
